Citation Nr: 0408483	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.R.




INTRODUCTION

The veteran had active duty service from November 1948 to 
October 1951.  He died in December 1983.  The appellant is 
his widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2000, a statement 
of the case was issued in September 2000, supplemental 
statements of the case were issued in November 2002 and 
January 2003 and substantive appeals were received in 
November 2000 and December 2002.  

The appellant was afforded a RO hearing in June 2000 and 
Board hearings in July 2001 and July 2003.  Transcripts of 
all hearings are included in the record.  During her 
prehearing conference of her July 2001 Board hearing, it was 
agreed that the appellant was not appealing the cause of the 
veteran's death due to Agent Orange and radiation exposure in 
service.  In November 2001 the Board remanded the appellant's 
case for further development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The issue in this case is entitlement to service connection 
for the cause of the veteran's death.  The veteran died in 
December 1983, the cause of death on the death certificate 
was chronic obstructive pulmonary disease with exacerbation 
as the result of carcinoma of the lung with metastatic 
disease.  

A review of the record shows that the appellant has not been 
sent notice of the Veterans Claims Assistance Act (VCAA).  
The November 2001 Board remand instructed the RO to ensure 
that the notification requirements and development procedures 
of the VCAA are fully complied with.  The United States Court 
of Appeals for Veterans Claims has indicated that a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  The Court 
further indicated that it constitutes error on the part of 
the Board to fail to insure compliance.  Stegall v. West, 11 
Vet. App.  268, 271 (1998).  Under the circumstances, the 
Board believes that further action is necessary before the 
Board may properly proceed with appellate review.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  She should also be told 
to submit any evidence pertinent to her 
claim that is in her possession.

2.  The RO should then review the matter 
on appeal.  If the benefit sought remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case if necessary.  She should have the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




